The general rule that applications for the vacation of default judgments are addressed to the sound discretion of the trial court, and that this court will not disturb an order either granting or denying such an application, unless it can be said that there has been a manifest abuse of discretion, is correctly stated in the opinion of the majority.
In the case of Agricultural  Livestock Credit Corp. v.McKenzie, 157 Wash. 597, 289 P. 527, this court, speaking through Judge Millard, said:
"A question of fact was presented to the trial court as to whether the respondent had been guilty of excusable neglect in not answering the complaint. The motion to vacate the default was an appeal to the discretion of the trial court, and the exercise of that discretion will not be disturbed by us unless a clear abuse is shown, inasmuch as the trial of cases on their merits is favored."
In the case of Graham v. Yakima Stock Brokers, 192 Wash. 121,72 P.2d 1041, referring to the matter of review by an appellate court of an action by a superior court, we said, in reversing a judgment entered pursuant to an order of default:
"It is also a rule that, where default has been denied or vacated by the trial court, a stronger case showing abuse of discretion is required for reversal than where trial on the merits has been denied."
In the case at bar, appellant appeals from an adverse judgment rendered after the vacation of an earlier judgment in his favor entered pursuant to an order of default against respondent. *Page 19 
As I read the record, the evidence before the trial court was in dispute, and afforded ample ground for the exercise of the court's discretion.
In my opinion, the record does not warrant reversal of the judgment appealed from and the reinstatement of the default judgment. The vacation of that default judgment was a matter resting largely within the discretion of the trial court, and the exercise of that discretion having resulted in the vacation of the default judgment, a very heavy burden rests upon appellant to show before this court that the discretion vested in the trial court was abused. In my opinion, appellant has not borne this burden, and I accordingly dissent from the conclusion of the majority.
JEFFERS, J., concurs with BEALS, J.